Exhibit 10.3


SUBORDINATION AGREEMENT



       
BORROWER:
microHelix, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, OR  97035
 
 
LENDER:
Aequitas Commercial Finance, LLC
5300 Meadows Road, Suite 400
Lake Oswego, OR  97035
Telephone: (503) 419-3500
 
CREDITOR:
 
 
 
Aequitas Capital Management, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, OR  97035
 
MH Financial Associates, LLC
5300 Meadows Road, Suite 400
Lake Oswego, OR  97035
 
   

 
1. THIS SUBORDINATION AGREEMENT dated January 15, 2010, is made and executed
among microHelix, Inc. ("Borrower"), Aequitas Commercial Finance, LLC
("Lender"), Aequitas Capital Management, Inc. and MH Financial Associates,
LLC.  Aequitas Capital Management, Inc. and MH Financial Associates, LLC are
collectively referred to herein as “Creditor”.


2. CURRENT INDEBTEDNESS OWING TO CREDITOR. As of the date of this Agreement,
Borrower is indebted to Aequitas Capital Management, Inc. pursuant to that
certain Multiple Advance Promissory Note dated December 31, 2008 in the original
principal amount of $300,000, as amended by that certain First Amendment to
Multiple Advance Promissory Note dated December 31, 2009 (the “ACM Note”).  In
addition, Borrower is indebted to MH Financial Associates, LLC pursuant to that
certain Third Amended and Restated Promissory Note dated June 27, 2008 in the
principal amount of $977,742.96, as amended by that certain First Amendment to
Third Amended and Restated Promissory Note dated December 31, 2009 (the “MH
Note”)


3. REQUESTED FINANCIAL ACCOMMODATIONS. Creditor and Borrower each want Lender to
provide financial accommodations to Borrower in the form of (A) new credit or
loan advances, (B) an extension of time to pay or other compromises regarding
all or part of Borrower's present indebtedness to Lender, or (C) other benefits
to Borrower. Borrower and Creditor each represent and acknowledge to Lender that
Creditor will benefit as a result of these financial accommodations from Lender
to Borrower, and Creditor acknowledges receipt of valuable consideration for
entering into this Agreement. Based on the representations and acknowledgments
contained in this Agreement, Borrower and Creditor agree with Lender as follows:


4. SUBORDINATED INDEBTEDNESS. The words "Subordinated Indebtedness" as used in
this Agreement mean all present and future indebtedness, obligations,
liabilities, claims, rights and demands of any kind which may be now or
hereafter owing from Borrower to Creditor pursuant to the ACM Note and the MH
Note.  The term "Subordinated Indebtedness" is used in its broadest sense and
includes without limitation all principal, all interest, all costs, attorneys'
fees, all sums paid for the purpose of protecting the rights of a holder of
security, and all other obligations, secured or unsecured, of any nature
whatsoever pursuant to the ACM Note, the MH Note and any related documents
including, without limitation, any security agreements executed in connection
with the ACM Note and the MH Note.


5. SUPERIOR INDEBTEDNESS. The words "Superior Indebtedness" as used in this
Agreement mean and include all present and future indebtedness, obligations,
liabilities, claims, rights and demands of any kind which may be now or
hereafter owing from Borrower to Lender pursuant to that certain Promissory Note
of even date herewith in the principal amount of $500,000 evidencing a revolving
credit facility provided to Borrower by Lender (the “LOC Note”).  The term
"Superior Indebtedness" is used in its broadest sense and includes without
limitation all principal, all interest, all costs, attorneys' fees, all sums
paid for the purpose of protecting Lender's rights in security (such as paying
for insurance on collateral if the owner fails to do so), and all other
obligations of Borrower to Lender under the LOC Note and the Related Documents.


6. SUBORDINATION. All Subordinated lndebtedness of Borrower to Creditor is and
shall be subordinated in all respects to all Superior lndebtedness of Borrower
to Lender. If Creditor holds one or more Security Interests, whether now
existing or hereafter acquired, in any of Borrower's real property or personal
property, Creditor also subordinates all Creditor's Security Interests to all
Security Interests held by Lender, whether now existing or hereafter acquired.


7. PAYMENTS TO CREDITOR. Except with the prior written consent of Lender,
Borrower will not make and Creditor will not accept, at any time while any
Superior lndebtedness is owing to Lender, (A) any payment upon any Subordinated
Indebtedness, (B) any advance, transfer or assignment of assets to Creditor in
any form whatsoever that would reduce at any time or in any way the amount of
Subordinated Indebtedness, or (C) any transfer of any assets as security for the
Subordinated Indebtedness. Creditor may not accelerate any amounts owed to
Creditor without Lender's prior written consent.
 
 
Page 1 of 5 – SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------

 


In the event of any distribution, division or application, whether partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of Borrower's assets, or the proceeds of Borrower's assets, in whatever
form, to creditors of Borrower or upon any indebtedness of Borrower, whether by
reason of the liquidation, dissolution or other winding-up of Borrower, or by
reason of any execution sale, receivership, insolvency or bankruptcy proceeding,
assignment for the benefit of creditors, proceedings for reorganization, or
readjustment of Borrower or Borrower's properties, then and in such event, (A)
the Superior lndebtedness shall be paid in full before any payment is made upon
the Subordinated Indebtedness, and (B) all payments and distributions, of any
kind or character and whether in cash, property or securities, which shall be
payable or deliverable upon or in respect of the Subordinated lndebtedness shall
be paid or delivered directly to Lender for application in payment of the
amounts then due on the Superior lndebtedness until the Superior lndebtedness
shall have been paid in full.


In order that Lender may establish its right to prove claims and recover for its
own account dividends based on the Subordinated Indebtedness, Creditor does
hereby assign all its right, title and interest in such claims to Lender.
Creditor further agrees to supply such information and evidence, provide access
to and copies of such of Creditor's records as may pertain to the Subordinated
Indebtedness, and execute such instruments as may be required by Lender to
enable Lender to enforce all such claims and collect all dividends, payments or
other disbursements which may be made on account of the Subordinated
Indebtedness. For such purposes, Creditor hereby irrevocably authorizes Lender
in its discretion to make and present for or on behalf of Creditor such proofs
of claims on account of the Subordinated lndebtedness as Lender may deem
expedient and proper and to vote such claims in any such proceeding and to
receive and collect any and all dividends, payments or other disbursements made
thereon in whatever form the same may be paid or issued and to apply the same on
account of the Superior Indebtedness.


Should any payment, distribution, security or proceeds thereof be received by
Creditor at any time on the Subordinated lndebtedness contrary to the terms of
this Agreement, Creditor immediately will deliver the same to Lender in
precisely the form received (except for the endorsement or assignment of
Creditor if necessary) for application on or to secure the Superior
Indebtedness, whether it is due or not due, and until so delivered the same
shall be held in trust by Creditor as property of Lender. In the event Creditor
fails to make any such endorsement or assignment, Lender, or any of its officers
on behalf of Lender, is hereby irrevocably authorized by Creditor to make the
same.


8. STANDSTILL PROVISIONS.  Unless all of the Superior Indebtedness has been paid
in full and Lender has no further obligation to extend credit to Borrower,
Creditor shall not take any of the following actions without Lender’s consent
(which consent may be withheld by Lender in its sole and absolute discretion)
for a period of 6 months after Creditor provides Lender with written notice of a
default by Borrower under the agreement governing the Subordinated Indebtedness
(provided that such default is not cured during that 6-month period): (A)
accelerate the Subordinated Indebtedness, commence, prosecute, or participate in
any action, whether private, judicial, equitable, administrative, or otherwise
(including, without limitation, any bankruptcy case) against Borrower or any
assets of Borrower; provided that Creditor may file a proof of claim in a
bankruptcy or insolvency case or proceeding involving Borrower, which proof of
claim shall indicate Creditor's subordination hereunder; (B) possess any of
Borrower's assets, or enforce any security interests in, foreclose, levy, or
execute upon or collect or attach any such assets, whether by private or
judicial action or otherwise; (C) commence, or join with any creditors in
commencing (unless Lender also has joined therein), any bankruptcy case or
proceeding against Borrower; and (D) contest, protest or object to any
foreclosure proceeding, postpetition financing, use of cash collateral, or other
action brought by Lender or any other exercise by Lender of any rights and
remedies under any of the Related Documents.  Creditor shall notify Lender in
writing of any default by Borrower in respect of the Subordinated
Indebtedness.  Creditor acknowledges and agrees that the fact that Creditor can
take the above-described actions under the circumstances specified in this
paragraph does not entitle Creditor to receive or obtain any payments in respect
of the Subordinated Indebtedness, or to accept or obtain any assets (or any
interest therein) of Borrower, except as expressly permitted in this Agreement.


9. CREDITOR'S NOTES. Creditor agrees to deliver to Lender, at Lender's request,
all notes of Borrower to Creditor, or other evidence of the Subordinated
Indebtedness, now held or hereafter acquired by Creditor, while this Agreement
remains in effect. At Lender's request, Borrower also will execute and deliver
to Creditor a promissory note evidencing any book account or claim now or
hereafter owed by Borrower to Creditor, which note also shall be delivered by
Creditor to Lender. Creditor agrees not to sell, assign, pledge or otherwise
transfer any of such notes except subject to all the terms and conditions of
this Agreement.


10. CREDITOR'S REPRESENTATIONS AND WARRANTIES. Creditor represents and warrants
to Lender that: (A) no representations or agreements of any kind have been made
to Creditor which would limit or qualify in any way the terms of this Agreement;
(B) this Agreement is executed at Borrower's request and not at the request of
Lender; (C) Lender has made no representation to Creditor as to the
creditworthiness of Borrower; and (D) Creditor has established adequate means of
obtaining from Borrower on a continuing basis information regarding Borrower's
financial condition. Creditor agrees to keep adequately informed from such means
of any facts, events or circumstances which might in any way affect Creditor's
risks under this Agreement, and Creditor further agrees that Lender shall have
no obligation to disclose to Creditor information or material acquired by Lender
in the course of its relationship with Borrower.


11. CREDITOR'S WAIVERS. Creditor waives any right to require Lender: (A) to
make, extend, renew or modify any loan to Borrower or to grant any other
financial accommodations to Borrower whatsoever; (B) to make any presentment,
protest, demand or notice of any kind, including notice of any nonpayment of the
Superior lndebtedness or of any nonpayment related to any Security Interests, or
notice of any action or nonaction on the part of Borrower, Lender, any surety,
endorser or other guarantor in connection with the Superior Indebtedness, or in
connection with the creation of new or additional Superior Indebtedness; (C) to
resort for payment or to proceed directly or at once against any person,
including Borrower; (D) to proceed directly against or exhaust any Security
lnterests held by Lender from Borrower, any other guarantor or any other person;
(E) to give notice of the terms, time and place of any public or private sale of
personal property security held by Lender from Borrower or to comply with any
other applicable provisions of the Uniform Commercial Code; (F) to pursue any
other remedy within Lender's power; or (G) to commit any act or omission of any
kind, at any time, with respect to any matter whatsoever.
 
 
Page 2 of 5 – SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------

 


12. LENDER'S RIGHTS. Lender may take or omit any and all actions with respect to
the Superior lndebtedness or any Security lnterests for the Superior
lndebtedness without affecting whatsoever any of Lender's rights under this
Agreement. In particular, without limitation, Lender may, without notice of any
kind to Creditor, (A) make one or more additional secured or unsecured loans to
Borrower; (B) repeatedly alter, compromise, renew, extend, accelerate, or
otherwise change the time for payment or other terms of the Superior
lndebtedness or any part thereof, including increases and decreases of the rate
of interest on the Superior lndebtedness; extensions may be repeated and may be
for longer than the original loan term; (C) take and hold Security Interests for
the payment of the Superior Indebtedness, and exchange, enforce, waive and
release any such Security Interests, with or without the substitution of new
collateral; (D) release, substitute, agree not to sue, or deal with any one or
more of Borrower's sureties, endorsers or guarantors on any terms or manner
Lender chooses; (E) determine how, when and what application of payments and
credits shall be made on the Superior Indebtedness; (F) apply such security and
direct the order or manner of sale thereof as Lender in its discretion may
determine; and (G) assign this Agreement in whole or in part.


13. DEFAULT BY BORROWER. If Borrower becomes insolvent or bankrupt, this
Agreement shall remain in full force and effect. Any default by Borrower under
the terms of the Subordinated lndebtedness also shall constitute an event of
default under the terms of the Superior lndebtedness in favor of Lender.


14. DURATION AND TERMINATION. This Agreement will take effect when received by
Lender, without the necessity of any acceptance by Lender, in writing or
otherwise, and will remain in full force and effect until Creditor shall notify
Lender in writing at the address shown above to the contrary. Any such notice
shall not affect the Superior lndebtedness owed Lender by Borrower at the time
of such notice, nor shall such notice affect Superior lndebtedness thereafter
granted in compliance with a commitment made by Lender to Borrower prior to
receipt of such notice, nor shall such notice affect any renewals of or
substitutions for any of the foregoing. Such notice shall affect only
indebtedness of Borrower to Lender arising after receipt of such notice and not
arising from financial assistance granted by Lender to Borrower in compliance
with Lender's obligations under a commitment. Any notes lodged with Lender
pursuant to the section titled "Creditor's Notes" above need not be returned
until this Agreement has no further force or effect.


15. OTHER TERMS AND CONDITIONS. The following provisions are a part of this
Agreement: (A) Any payments on the Subordinated lndebtedness received by
Creditor (including without limitation prepayments on the Subordinated
Indebtedness), other than as expressly permitted in this Agreement, shall be
held in trust for Lender and Creditor will forthwith turn over any such payments
in the form received, properly endorsed, to Lender to be applied to the Superior
lndebtedness as determined by Lender. (B) Creditor agrees that Creditor will not
make any assertion or claim in any action or proceeding of any nature in any way
challenging the priority, validity or effectiveness of the liens and security
interests granted to Lender under and in connection with the Superior
Indebtedness, or any amendment, extension or replacement thereof, or any related
instrument, document or agreement among Lender and Borrower. (C) Creditor will
not commence any action or proceeding against Borrower to recover all or any
part of the Subordinated lndebtedness not paid when due, and shall at no time
join with any creditor in bringing any proceeding against Borrower under any
liquidation, conservatorship, bankruptcy, reorganization, rearrangement or other
insolvency law now or hereafter existing, unless and until the Superior
lndebtedness shall have been paid in full. Notwithstanding the foregoing,
Creditor may accelerate the amount of the Subordinated Indebtedness upon the
occurrence of: (a) the acceleration of all the Superior Indebtedness; and (b)
the filing of a petition under the federal Bankruptcy Code by Borrower. (D) In
the event of any liquidation, conservatorship, bankruptcy, reorganization,
rearrangement or other insolvency proceeding of Borrower, Creditor will at
Lender's request file any claims, proofs of claim or other instruments of
similar character necessary to enforce the obligations of Borrower in respect of
the Subordinated Indebtedness, and will hold in trust for Lender and pay over to
Lender in the same form received, to be applied on the Superior lndebtedness as
determined by Lender, any and all money, dividends or other assets received in
any such proceedings on account of the Subordinated Indebtedness, unless and
until the Superior lndebtedness shall be paid in full, including without
limitation interest owing to Lender after the commencement of a bankruptcy
proceeding at the rate specified in Lender's loan documents, whether or not such
interest is an allowable claim in any such proceeding. Lender may, as
attorney-in-fact for Creditor, take such action on behalf of Creditor and
Creditor hereby appoints Lender as attorney-in-fact for Creditor, coupled with
an interest, to demand, sue for, collect and receive any and all such money,
dividends or other assets and give acquittance therefor and to file any claim,
proof of claim or other instrument of similar character and to take such other
proceedings in Lender's name or in the name of Creditor, as Lender may deem
necessary or advisable for the enforcement of this Agreement. Creditor will
execute and deliver to Lender such other and further powers of attorney or other
instruments as either reasonably may request in order to accomplish the
foregoing.


16. DEFINITIONS. The following capitalized words and terms shall have the
following meanings when used in this Agreement. Unless specifically stated to
the contrary, all references to dollar amounts shall mean amounts in lawful
money of the United States of America. Words and terms used in the singular
shall include the plural, and the plural shall include the singular, as the
context may require. Words and terms not otherwise defined in this Agreement
shall have the meanings attributed to such terms in the Uniform Commercial Code:
 
 
Page 3 of 5 – SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------

 


(a) Agreement. The word "Agreement" means this Subordination Agreement, as this
Subordination Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Subordination Agreement from
time to time.


(b) Borrower. The word "Borrower" means the person(s) shown as Borrower on the
first page of this Agreement and includes all co-signers and co-makers signing
the LOC Note.


(c) Indebtedness. The word "lndebtedness" means the indebtedness evidenced by
the LOC Note or Related Documents, including all principal and interest together
with all other indebtedness and costs and expenses for which Borrower is
responsible under this Agreement or under any of the Related Documents.


(d) LOC Note.  The words “LOC Note” means each promissory note executed and
delivered by Borrower to Lender to evidence the Superior Indebtedness, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for each note.


(e) Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Superior Indebtedness.


(f) Security Interest. The words "Security Interest" mean, without limitation,
any and all types of collateral security, present and future, whether in the
form of a lien, charge, encumbrance, mortgage, deed of trust, security deed,
assignment, pledge, crop pledge, chattel mortgage, collateral chattel mortgage,
chattel trust, factor's lien, equipment trust, conditional sale, trust receipt,
lien or title retention contract, lease or consignment intended as a security
device, or any other security or lien interest whatsoever whether created by
law, contract or otherwise.


(g) Subordinated Indebtedness. The words "Subordinated Indebtedness" mean the
indebtedness described in the section of this Agreement titled "Subordinated
Indebtedness".


(h) Superior Indebtedness. The words "Superior Indebtedness" mean the
indebtedness described in the section of this Agreement titled "Superior
Indebtedness".


17. MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part
of this Agreement:


(a) Amendments. This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement. No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.


(b) Attorneys' Fees; Expenses. Creditor agrees to pay upon demand all of
Lender's costs and expenses, including Lender's attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Agreement.
Lender may hire or pay someone else to help enforce this Agreement, and Creditor
shall pay the costs and expenses of such enforcement. Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals and any anticipated post-judgment collection services. Creditor also
shall pay all court costs and such additional fees as may be directed by the
court.


(c) Authority. The person who signs this Agreement as or on behalf of Creditor
represents and warrants that he or she has authority to execute this Agreement
and to subordinate the Subordinated lndebtedness and Creditor's Security
Interests in Creditor's property, if any.


(d) Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.


(e) Governing Law; Choice of Venue. This Agreement will be governed by,
construed and enforced in accordance with the laws of the State of Oregon. This
Agreement has been accepted by Lender in the State of Oregon.  If there is a
lawsuit in connection with any dispute arising out of or related to this
Agreement, Creditor agrees to submit to the jurisdiction of the courts located
in Portland, Oregon and waives any objections that such venue is an inconvenient
forum.


(f) Interpretation. In all cases where there is more than one Creditor, then all
words used in this Agreement in the singular shall be deemed to have been used
in the plural where the context and construction so require; and where there is
more than one Creditor named in this Agreement or when this Agreement is
executed by more than one, the words "Creditor" shall mean all and any one or
more of them.  Reference to the phrase "Creditor" includes the heirs,
successors, assigns and transferees of each of them.
 
 
Page 4 of 5 – SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------

 


(g) Successors and Assigns. This Agreement shall be understood to be for the
benefit of Lender and for such other person or persons as may from time to time
become or be the holder or owner of any of the lndebtedness or any interest
therein, and this Agreement shall be transferable to the same extent and with
the same force and effect as any such lndebtedness may be transferable.


(h) No Waiver by Lender. Lender shall not be deemed to have waived any rights
under this Agreement unless such waiver is given in writing and signed by
Lender. No delay or omission on the part of Lender in exercising any right shall
operate as a waiver of such right or any other right. A waiver by Lender of a
provision of this Agreement shall not prejudice or constitute a waiver of
Lender's right otherwise to demand strict compliance with that provision or any
other provision of this Agreement. No prior waiver by Lender, nor any course of
dealing between Lender and Creditor, shall constitute a waiver of any of
Lender's rights or of any of Creditor's obligations as to any future
transactions. Whenever the consent of Lender is required under this Agreement,
the granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.
 
BORROWER AND CREDITOR EACH ACKNOWLEDGE HAVING READ ALL THE PROVISIONS OF THIS
SUBORDINATION AGREEMENT, AND BORROWER AND CREDITOR EACH AGREE TO ITS TERMS.


BORROWER:
     
microHELIX, INC.
           
By:
/s/ Thomas A. Sidley
   
Thomas A. Sidley, President
       
CREDITOR:
     
AEQUITAS CAPITAL MANAGEMENT, INC.
           
By:
/s/Andrew N. MacRitchie
   
Andrew N. MacRitchie
   
Executive Vice President
       
MH FINANCIAL ASSOCIATES, LLC
By:
Aequitas Capital Management, Inc., its Manager            
By:
/s/Andrew N. MacRitchie
   
Andrew N. MacRitchie
   
Executive Vice President
 


 
 
Page 5 of 5 – SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------

 